


Exhibit 10.39

 

CONSULTING AGREEMENT

 

Effective as of November 14, 2014 (the “Effective Date”), Jeffrey D. Jonker
(“Consultant”) and Theravance Biopharma US, Inc. (“Theravance Biopharma”) agree
as follows:

 

1.                                      Services and Payment. Consultant agrees
to consult with and advise Theravance Biopharma from time to time, at Theravance
Biopharma’s request, for the primary purpose of assisting with the transition
of, and providing strategic advice related to, corporate and business
development operations (“Services”). Theravance agrees to pay Consultant $300.00
per hour for Services, payable monthly within thirty (30) days of Theravance
Biopharma’s receipt of reasonably detailed invoices that meet the following
standards: All invoices shall include a brief description of the services
rendered as well as (1) Invoice Number, (2) Invoice Date, (3) Payee Name,
(4) Payee Address, (5) Remit-to Address, (6) P.O. Number (to be supplied by
Theravance Biopharma following execution of this Agreement) and (7) product
candidate / protocol to which each segment of work was dedicated. Consultant
shall send all invoices to AP@theravance.com. Consultant shall also be entitled
to reimbursement for reasonable expenses such as costs for hotel, transportation
and meals incurred in connection with the Services and for which Consultant has
received prior approval from Theravance Biopharma within thirty (30) days of
Consultant’s submission of receipts thereof.

 

2.                                      Ownership of Inventions.  Theravance
Biopharma shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, trademark rights and all other rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), including without limitation, discoveries, compositions of matter,
pharmaceutical formulations, methods of use, methods of making, techniques,
processes, formulas, improvements, works of authorship, designations, designs,
know-how, ideas and information made or conceived or reduced to practice, in
whole or in part, by Consultant (solely or jointly with others) during the term
of this Agreement that arise out of or relate to the Services or any Proprietary
Information (as defined below) (collectively, “Inventions”).  Consultant agrees
to assign and does hereby assign all Inventions to Theravance Biopharma and
agrees to promptly disclose and provide all such Inventions to Theravance
Biopharma.  Consultant shall further assist Theravance Biopharma, at Theravance
Biopharma’s expense, to further evidence, record and perfect such assignments,
and to perfect, obtain, maintain, enforce, and defend any rights assigned
throughout the world. Such assistance may include, but is not limited to,
execution of documents and assistance or cooperation in legal proceedings. 
Consultant hereby irrevocably designates and appoints Theravance Biopharma as
Consultant’s agent and attorney-in-fact to act for and on Consultant’s behalf to
execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
Consultant.  When requested by Theravance Biopharma, Consultant will make
available to Theravance Biopharma all notes, data and other information relating
to any Invention.

 

3.                                      Proprietary Information.  Consultant
agrees that all Inventions and other business, technical and financial
information concerning Theravance Biopharma (including, without limitation, the
identity of and information relating to Theravance Biopharma’s employees,
vendors and service providers) that Consultant develops, learns or obtains
during the term of this Agreement or while Consultant is providing Services
constitute “Proprietary

 

--------------------------------------------------------------------------------


 

Information.”  Consultant will hold in confidence and not disclose or make
available to third parties or make use of any Proprietary Information except
with the prior written consent of Theravance Biopharma or to the extent
necessary in performing Services for Theravance Biopharma.  However, Consultant
shall not be obligated under this paragraph with respect to information
Consultant can document (i) is or becomes readily publicly available without
restriction through no fault of Consultant, or (ii) that Consultant knew without
restriction prior to its disclosure by Theravance Biopharma.  Upon termination
of this Agreement or as otherwise requested by Theravance Biopharma, Consultant
will promptly return to Theravance Biopharma all documents, materials and copies
containing or embodying Proprietary Information, except that Consultant may keep
a personal copy of (i) compensation records relating to the Services and
(ii) this Agreement.

 

4.                                      Solicitation.  As additional protection
for Proprietary Information, Consultant agrees that during the term of this
Agreement and for one year thereafter, Consultant will not encourage or solicit
any employee of or consultant to Theravance Biopharma to leave Theravance
Biopharma for any reason.  For the avoidance of doubt, this provision does not
apply to circumstances in which an employee of or consultant to Theravance
Biopharma applies for and is offered a position with Consultant or at
Consultant’s future employer, so long as Consultant did not contact such
employee or consultant, directly or indirectly, about leaving Theravance
Biopharma for an opportunity with Consultant or at Consultant’s future employer.

 

5.                                      Term and Termination.  This Agreement
shall become effective on the Effective Date and remain in force until April 30,
2015 unless earlier terminated by either party. Either party may terminate this
Agreement at any time, for any reason, by giving the other party 10 days written
notice.  All provisions of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration.

 

6.                                      Relationship of the Parties. 
Notwithstanding any provision hereof, for all purposes of this Agreement each
party shall be and act as an independent contractor and not as a partner, joint
venturer, or agent of the other and shall not bind nor attempt to bind the other
to any contract.  Consultant is an independent contractor and is solely
responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort, including, but not limited to, Workers’ Compensation
Insurance. Consultant recognizes and agrees that Consultant has no expectation
of privacy with respect to Theravance Biopharma’s telecommunications, networking
or information processing systems (including, without limitation, computer
files, email messages and attachments, and voice messages) and that Consultant’s
activity, and any files or messages, on or using any of those systems may be
monitored at any time without notice.

 

7.                                      Assignment.  This Agreement and the
Services performed hereunder are personal to Consultant and Consultant shall not
have the right or ability to assign, transfer, or subcontract any obligations
under this Agreement without the written consent of Theravance Biopharma.  Any
attempt to do so shall be void.  Theravance Biopharma shall be free to assign or
transfer this Agreement to a third party.

 

2

--------------------------------------------------------------------------------


 

8.                                      Representations. Consultant represents
and warrants that:

 

8.1                               Consultant has never been: (1) debarred,
excluded or convicted of a crime for which a person can be debarred under 21
U.S.C. § 335a; (2) excluded by the OIG or other government entity as listed on
http://exclusions.oig.hhs.gov/ or www.sam.gov; or (3) threatened to be debarred,
excluded or indicted for a crime or otherwise engaged in conduct for which a
person can be debarred, excluded or indicted.  Consultant agrees to notify
Theravance Biopharma in writing immediately in the event of any such debarment,
exclusion, conviction, threat or indictment occurring during the term of this
Agreement, or the three (3) year period following the termination or expiration
of this Agreement;

 

8.2                               If at any time during the term of this
Agreement, Consultant becomes the subject of any proceedings for
disqualification, debarment, delisting, exclusion, or denial or revocation of
licensure, as described above, Theravance Biopharma shall have the right to
terminate this Agreement effective upon the date of such notice by Consultant.

 

8.3                               (i) Consultant’s performance hereunder will
not breach any agreement or obligation to keep in confidence proprietary
information acquired by Consultant in confidence or trust prior to or during
Consultant’s engagement with Theravance Biopharma, and (ii) all work under this
Agreement will be Consultant’s original work and none of the Services or
Inventions or any development, use, production, distribution or exploitation
thereof will infringe, misappropriate or violate any intellectual property or
other right of any person or entity.  Consultant represents and warrants that
Consultant has not entered into, and agrees that Consultant will not enter into,
any agreement whether written or oral in conflict with this Agreement or with
Consultant’s obligations as a consultant to Theravance Biopharma.

 

9.                                      Company Policies.  Consultant represents
Consultant has read the Theravance Biopharma, Inc. Insider Trading Policy
provided herewith and shall abide by such policy during the term of this
Agreement.  Consultant represents that Consultant has read the Theravance
Biopharma, Inc. Code of Business Conduct located at:

 

http://files.shareholder.com/downloads/AMDA-2C8P6P/3218443864x0x758872/32af8d53-9e0c-491c-93cd-445f06416d6f/TBPH_Code_of_Business_Conduct_with_Addendum.pdf

 

and shall abide by the applicable portions of the Code in performing the
Services.

 

10.                               Remedies.  Any breach of Section 2, 3, 4, 8 or
9 will cause irreparable harm to Theravance Biopharma for which damages would
not be an adequate remedy, and, therefore, Theravance Biopharma will be entitled
to injunctive relief with respect thereto in addition to any other remedies. 
The failure of either party to enforce its rights under this Agreement at any
time for any period shall not be construed as a waiver of such rights.

 

11.                               Entire Agreement.  This Agreement supersedes
all prior agreements between the parties and constitutes the entire agreement
between the parties as to the subject matter hereof, except that the Proprietary
Information and Inventions Assignment Agreement between Consultant and
Theravance Biopharma dated May 20, 2014 shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

12.                               Notices.  All notices, requests and other
communications called for by this Agreement shall be deemed to have been given
if made in writing and mailed, postage prepaid, to the address of each party set
forth above, or to such other addresses as either party shall specify to the
other.

 

13.                               Amendments.  No changes or modifications or
waivers to this Agreement will be effective unless in writing and signed by both
parties.

 

14.                               Severability.  In the event that any provision
of this Agreement shall be determined to be illegal or unenforceable, that
provision will be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.

 

15.                               Counterparts and Facsimile Signatures.  This
Agreement, and any subsequent amendment(s), may be executed in counterparts and
the counterparts, together, will constitute a single agreement.  A facsimile
transmission or a Portable Document Format (PDF) sent by email of this signed
Agreement bearing a signature on behalf of a party will be legal and binding on
such party    .

 

16.                               Arbitration.  Subject to the exceptions set
forth below, Consultant understands and agrees that any disagreement regarding
this Agreement will be determined by submission to arbitration as provided by
Section 1280 et seq. of the California Code of Civil Procedure, and not by a
lawsuit or resort to court process proceedings.  The only claims or disputes not
covered by this paragraph are claims or disputes related to issues affecting the
validity, infringement or enforceability of any trade secret or patent rights
held or sought by Theravance Biopharma or which Theravance Biopharma could
otherwise seek; in which case such claims or disputes shall not be subject to
arbitration and will be resolved pursuant to applicable law.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to conflicts of law provisions thereof.  In any action or
proceeding to enforce rights under this Agreement, the prevailing party shall be
entitled to recover costs and attorneys’ fees.

 

Consultant

Theravance Biopharma US, Inc.

 

 

 

 

/s/ Jeffrey D. Jonker

 

By:

/s/ Renee D. Gala

Jeffrey D. Jonker

Name: Renee D. Gala

 

Title:  SVP, Finance

Date: 11/14/2014

Date:  11/14/2014

 

4

--------------------------------------------------------------------------------
